The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       June 12, 2014

                                    No. 04-14-00126-CR

                                    Joel Price MORRIS,
                                          Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 5226
                       Honorable N. Keith Williams, Judge Presiding


                                      ORDER
        The Court Reporter’s Notification of Late Record is hereby GRANTED. The reporter’s
record is due August 11, 2014.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court